UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-1861


ROBERT CHRISTOPHER KETTENBURG,

                Plaintiff - Appellant,

          v.

GEICO INSURANCE,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:13-cv-01644-PJM)


Submitted:   August 21, 2013                 Decided:   August 29, 2013


Before NIEMEYER, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam.


Robert Christopher Kettenburg, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert   Christopher       Kettenburg    appeals    the    district

court’s     order   dismissing    his   complaint    without     prejudice     for

lack   of   subject   matter     jurisdiction.       We   have   reviewed      the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.                 See Kettenburg v.

GEICO Ins., No. 8:13-cv-01644-PJM (D. Md. June 19, 2013).                      We

deny Kettenburg’s motion for waiver of service.                    We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in    the    materials    before   this     court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                         2